DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 7 is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Balram, Krishna C., et al. "The nanolithography toolbox." Journal of Research of the National Institute of Standards and Technology (2016): 464-476 [Balram] in view of Vector Addition, retrieved from https://www.grc.nasa.gov/www/k-12/airplane/vectadd.html, published May 5 2015 [hereinafter Vector].

Regarding Claim 1:
Balram teaches writing data generating method for generating writing data used in a multi charged particle beam writing apparatus (pg 468, last paragraph), the method comprising: 
calculating, by a computer for a figure containing a curve and a straight line included in design data (Fig. 4, pg 467 last paragraph), a plurality of control points representing the curve and a plurality of vertices of the curve and straight line (pg 468 last paragraph through pg 469 Fig. 5);
generating a data structure of the writing data by expressing, by a computer, a position of each of the control points (Fig. 5 –points (P0x, P0y)- (P3x, -P3y));
controlling a writing operation of the figure using charged particle beams based on the generated data structure of the writing data (Section 3, last paragraph; Section 3).
However, Balram fails to specific that the generating data structure expresses the positions of each of the control points as a displacement from an adjacent control point and a 
Vector describes vector addition, a mathematical technique whereby a point is defined by its displacement from another point. It would have been obvious to one of ordinary skill in the art before the effective time of filing to express the coordinates of the points and vertices of Mitsui by vector addition from the nearest point, a technique that is demonstrated by Vector. This would have been obvious because it would provide the same information as any other coordinate system. 

Regarding Claim 2:
The modified invention of claim 1 teaches the method according to claim 1, wherein a curve portion formed by the curve and a straight-line portion formed by the straight line are defined sequentially from an origin of the figure along a contour of the figure to generate the data structure of the writing data (Balram Figs 5 shows curve and line formed sequentially. Further, the vector description of the points and vertices provides the definition from an origin and along a contour, where the first point is the origin and the contour is the summed vectors). 

Regarding Claim 3:
The modified invention of claim 1 teaches the method according to claim 1, wherein size information indicating a size of a rectangle enclosing the figure is defined in the data structure of the writing data. As shown in Fig. 1 of Vector, a size of a rectangle enclosing the figure is indicated by adding vectors together. Since these vectors are in the writing data, such a size of a rectangle is also defined therein.

Regarding Claim 4:
The modified invention of claim 1 teaches the method according to claim 1, wherein the data structure of the writing data includes displacement information indicating, the displacement from the adjacent control point for each of the control points and the displacement form the adjacent vertex for each of the vertices (as rejected in claim 1); and side type information indicating a side type of the curve or straight line (The Bezier control points and data of Balram, which is the writing data at issue, includes side type information such as that shown in section 3).

Regarding Claim 5:
The modified invention of claim 4 teaches the method according to claim 4, wherein the side type information of the curve indicates that the curve is a B-spline curve or a Bezier curve (Balram section 3, the Bezier curve data is indicative that the data is a Bezier curve). 

Regarding Claim 6:
The modified invention of claim 4 teaches the method according to claim 4, wherein the side type information of the straight line indicates that the straight line is of an arbitrary-angle type or of a right-angle type (Balram section 3, the Bezier curve data would indicated the straight line generated by its own data).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Balram, Krishna C., et al. "The nanolithography toolbox." Journal of Research of the National Institute of Standards and Technology (2016): 464-476 [Balram] in view of Vector Addition, retrieved from https://www.grc.nasa.gov/www/k-12/airplane/vectadd.html, published May 5 2015 [hereinafter Vector] as applied to claim 1, and further in view of US 5,930,408 [Seto].

Regarding Claim 8:
The modified invention of claim 1 teaches the method according to claim 1, but fails to teach that the data structure of the writing data includes a header, a first section corresponding to the curve, and a second section corresponding to the straight line. Seto, Fig. 4a, teaches writing data for a figure with curves and straight lines, i.e., Fig. 3a, with a structure including a header (“Control Points”) and sections representing straight lines and curves. It would have been obvious to one of ordinary skill in the art to format the data of the modified invention of claim 1 in the format shown in Fig. 4a of Seto. One would have been motivated to do so since this would organize the date in an easy to comprehend fashion.

Response to Arguments
The 35 USC 101 rejections of record are withdrawn in light of applicant’s amendments.
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881